Exhibit 99(a)(8) CTM Media Holdings Revises Number of Shares It is Offering to Purchase and Extends the Expiration Date of Its Tender Offer STAMFORD, CT., Dec. 3, 2009 CTM Media Holdings, Inc. (OTC Pink Markets: CTMMA, CTMMB) today announced that it has revised the number of shares it is offering to purchase pursuant to, and extended the expiration date of, its previously announced tender offer for shares of its Class A common stock and Class B common stock, at a price per share of $1.10. CTM is now offering to purchase up to 432,019 shares of its Class A common stock, or any lesser number of Class A shares that stockholders properly tender in the tender offer, and up to 2,357,994 shares of its Class B common stock, or any lesser number of Class B shares that stockholders properly tender in the tender offer. The price offered remains $1.10 per share for the same maximum aggregate purchase price of $3,069,014.The aggregate number of shares subject to the offer remains the same, but the offer now relates to separate maximum numbers of shares of Class A common stock and Class B common stock. The deadline for tendering the Class A shares and Class B shares in the tender offer has been extended from 5:00 p.m., New York City time, on Wednesday, December 16, 2009, to 5:00 p.m., New York City time, on Thursday, December 17, 2009, unless further extended. CTM Media Holdings has been advised that as of 5:00 p.m., New York City time, on December 3, 2009, approximately254 shares of its Class A common stock and1,106 shares of its Class B common stock had been tendered in the tender offer. The revised terms of the tender offer are set forth in the Supplement to Offer to Purchase filed today by CTM Media Holdings with the Securities and Exchange Commission, which amends and supplements the Offer to Purchase dated November17, 2009, and the related Letter of Transmittal, which have been filed with the SEC and made available to CTM Media Holdings stockholders.CTM Media Holdings stockholders should read the tender offer documents, including the Supplement, because they contain important information. Stockholders can get the tender offer documents without charge from the website of the SEC at www.sec.gov. In accordance with the rules of the SEC, CTM Media Holdings may purchase up to an additional two percent (2%) of the outstanding shares of either or both classes without amending or extending the tender offer. About CTM Media Holdings: CTM Media Holdings, Inc., a Delaware corporation, is a holding company consisting of the following principal businesses: • CTM Media Group, our brochure distribution company and other advertising-based product initiatives focused on small to medium sized businesses; • Our majority interest in Idea and Design Works, LLC, a comic book and graphic novel publisher that creates and licenses intellectual property; and • The WMET-AM radio station in the Washington, D.C. metropolitan area. Forward-Looking Statements This press release contains statements that constitute forward-looking statements.
